 LEXINGTON TAXI CORPORATION503Lexington Taxi Corporation-TransportationMan-agement Corporation and Local 829,a/w Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaCase AO-181June 8, 1976ADVISORY OPINIONBy CHAIRMAN MURPHY AND MEMBERS JENKINS,PENELLO, AND WALTHEROn May 5, 1976, a petition for an advisory opin-ion, with attachments, and a brief in support thereof,was filed by Lexington Taxi Corporation-Transpor-tationManagement Corporation, herein called theEmployer, in conformity with Sections 102 98 and102 99 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, seekingto determine whether the Board would assert juris-diction over the Employer's operations Thereafter,on May 11, 1976, the Employer filed an amendmentto the petitionIn pertinent part, the petition and brief and theamendment to the petition allege as follows(1)There is pending before the Labor RelationsCommission of the Commonwealth of Massachu-setts, herein called the State Board, a representationpetition filed by Local 829, a/w International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union,Case CR-3512, for an election among a portion ofthe Employer's employees There is also pending be-fore the State Board charges filed by the Union,Cases UP-2317 and 2319, alleging that the Employerengaged in discriminatory discharges(2)The Employer is in the business of furnishingbus, van, and other vehicular transportation servicesat its Boston and Lexington, Massachusetts, loca-tionsThe Employer's transportation services in-clude (a) providing services for the City of BostonSchool Department,' including the busing of studentsout of their so-called neighborhood school districtsand into other areas of the city of Boston as specifi-cally required as a result of desegregation litigation,(b)providing transportation services for publicschool districts in Eastern Massachusetts, (c) provid-ing transportation services for various agencies of theCommonwealth of Massachusetts, for Boston Aid tothe Blind (a private nonprofit organization), for vari-1The Employer has a contract with the Boston School Department andprovides busing for special needs, kindergarten, and miscellaneous otherous private camps, and for private persons who payfor the transportation of their children to variouspublic or private schools, and (d) providing roundtrip transportation for deaf children to the State ofVermont for special programs(3)The Employer expects that its 1975-76 reve-nues from the Boston contract will be between $1 75millionand $2 million, and expects that over$500,000 per year will relate to the busing of studentsas required by the desegregation litigation(a), supraIt is expected that 1975-76 revenues with respect to(b), supra,will amount to about $1 6 million, it isestimated that the Employer's revenues in 1975-76with respect to(c), supra,will amount to approxi-mately $65,000, and $10,000 with respect to (d), su-praDuring fiscal year June 1, 1974, to May 31, 1975,the Employer purchased more than $50,000 worth ofequipment, fuel, etc , from concerns outside theCommonwealth of Massachusetts and/or which orig-inated outside the Commonwealth(4)The Union neither admits nor denies the afore-said commerce data and the State Board has madeno findings with respect thereto(5)On April 27, 1976, the Union filed with thisBoard a representation petition in Case 1-RC-14457,involving this labor dispute(6)Although served with a copy of the petition foradvisory opinion, no response, as provided by theBoard's Rules and Regulations, has been filed by anyof the partiesOn the basis of the above, the Board is of the opin-ion thatThe Employer admits, in its brief in support of thepetition for advisory opinion, that "most of theEmployer's business consists of transporting publicschool children to and from school pursuant to con-tractswith the appropriate public school authoritiesin the community or school district involved " Incontending that the Board should assert jurisdiction,the Employer argues that it is either a transit enter-prise whose operations satisfy the standard for transitsystems established inCharleston Transit Comapany,2or a nonretail business whose operations meet thenonretail standard established inSiemonsMailingService 3As indicated above, most of all of the Employer'srevenue is derived from contracts with the appropri-ate public school authorities in the community orschool district for the transportation of public schoolchildren to and from school Its services are notavailable to the general public and are not performedpursuant to franchise Although the Employer's busservice does provide round trip transportation forstudents which commenced in September 1975 and continues until June' 123 NLRB 1296 (1959)19803 122 NLRB 81, 85 (1958)224 NLRB No 136 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeaf children to the State of Vermont, it does notmaterially change the substantially local nature ofthe Employer's operations It thus appears that theEmployer is a local bus enterprise engaged primarilyin the intrastate transportation of school childrenThe Board has consistently refused to assert jurisdic-tion over schoolbus enterprises, and we would adhereto the longstanding precedent that we should not as-sert jurisdiction over essentially local enterprises en-gaged primarily in aid of the State in the field ofeducation 4In declining jurisdiction in theRaybernandCampBaumanncases, the Board found as we do here thatthe bus companies were essentially local enterprisesengaged in aid of the State in the field of educationand that they were not transit enterprises within themeaning of theCharlestoncaseWhile it may be thatthe Employer's operations might otherwise meet theBoard's standards for transit systems of nonretail4 See SL Lines Inc, d/b/a Pacific Scenic Lines,164 NLRB 1179 (1967),Community Interprises, Inc, d/b/a Community Charter Bus System164NLRB 1186 (1967),Brothers Coach Corp,158 NLRB 931 (1966)CampBaumann BusesInc, and V S Buses, Inc,142 NLRB 648 (1963)RaybernBus Service, Inc,128 NLRB 430 (1960)businesses, we reaffirm the principle of theRaybernandCamp Baumanncases that it would not effectu-ate the policies of the Act to assert jurisdiction overlocal bus transportation companies, such as the Em-ployer herein, which are essentially local in characterand which operate primarily in aid of local commu-nities and of the State in the field of educationThe Employer contends that the busing is done forthe City of Boston School Department pursuant toracial desegregation orders of the United States Dis-trictCourt and, therefore, is not merely "local incharacter," but rather is a matter of overriding Fed-eral interestAlthough there is an outstanding Feder-al court order against the Boston School District,such factor, standing alone, does not alter the essen-tially "local in character" operations of the Employerand is no basis for the Board's assertion of jurisdic-tion hereinAccordingly, the parties are advised under Section102 103 of the Board's Rules and Regulations, Series8,as amended, that, on the allegations submittedherein, the Board would not assert jurisdiction overthe Employer's operations with respect to disputescognizable under Sections 8, 9, and 10 of the Act